Exhibit 10.2

EMERGE INTERACTIVE, INC.

AND

POWER GENETICS COMPANY

COOPERATIVE MARKETING AGREEMENT

This Cooperative Marketing Agreement (the “Agreement”) is made this 7th day of
July, 2006 (the “Effective Date”), by and between eMerge Interactive, Inc., a
Delaware corporation, having its principal place of business at 10305 102nd
Terrace, Sebastian, Florida, 32958 (“eMerge”), and Power Genetics Company, a
Nebraska corporation, having its principal place of business at 416 Center
Avenue, Holbrook, Nebraska, 68948 (“PG”).

WHEREAS, eMerge has developed and markets the CattleLog Pro software and
hardware systems, CattleLog Data Services and eMerge auditing and listing
services (collectively, the “eMerge Products”) for use in the livestock
industry;

WHEREAS, eMerge and PG desire to undertake a cooperative marketing initiative
and agree to develop promotional programs that utilize the eMerge Products; and

WHEREAS, the parties agree to cooperate in the marketing and development of
promotional programs that utilize the eMerge Products.

NOW, THEREFORE, in consideration of the mutual covenants set forth below, and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, eMerge and PG hereby agree as follows:

 

1. Marketing and Promotion.

 

  1.1 Right to Market. During the Term and subject to the terms of this
Agreement, eMerge hereby grants to PG a non-exclusive right to market, promote
and sell the eMerge Products.

 

  1.2 Marketing Efforts. PG shall use commercially reasonable efforts to, on an
ongoing basis, market, promote and sell the eMerge Products to PG customers.

 

  1.3 Retained Rights. Notwithstanding Section 1.2, eMerge shall retain all
rights to market, sell and license the eMerge Products directly or indirectly to
any party.

 

2. Stock Incentives for Milestones.

 

  2.1 Milestone Events.

 

  a. PG shall be issued up to 66,667 shares of eMerge Common Stock, par value
$0.01 per share (“eMerge Common Stock”) upon the completion of certain milestone
events detailed in Exhibit A attached hereto (the “Milestone Events Schedule”)
over the period from Effective Date through December 31, 2007, provided,
however, that any issuance of such shares shall be contingent upon the execution
and delivery by PG of a subscription agreement substantially similar in form and
substance to Exhibit B attached hereto (the “Subscription Agreement”) and any
deviations therefrom shall be satisfactory to eMerge. Upon issuance, such

 

Page 1



--------------------------------------------------------------------------------

shares will be validly issued, fully paid and nonassessable; provided, however,
that such shares may be subject to restrictions on transfer under state and/or
federal securities laws as set forth in the Subscription Agreement or as
otherwise required by such laws at the time a transfer of such shares is
proposed.

 

  b. The number and kind of securities issuable to PG pursuant to this Agreement
shall be subject to adjustment from time to time upon the happening of any of
the following. In case eMerge shall (i) pay a dividend in shares of eMerge
Common Stock or make a distribution in shares of eMerge Common Stock to holders
of its outstanding eMerge Common Stock, (ii) subdivide its outstanding shares of
eMerge Common Stock into a greater number of shares, (iii) combine its
outstanding shares of eMerge Common Stock into a smaller number of shares of
eMerge Common Stock, or (iv) issue any shares of its capital stock in a
reclassification of the Common Stock, then the number of shares issuable
immediately prior thereto shall be adjusted so that PG shall be entitled to
receive the kind and number of shares or other securities of eMerge which it
would have owned or have been entitled to receive had such shares been issued in
advance thereof. An adjustment made pursuant to this paragraph shall become
effective immediately after the effective date of such event retroactive to the
record date, if any, for such event.

 

  c. For purposes of clarity, PG must complete all of those items comprising a
particular Milestone Event before the issuance of eMerge Common Stock shall
occur.

 

  d. As of the date hereof, eMerge has 4,113,502 shares of Common Stock, par
value $0.01 per share, issued and 4,030,578 shares of Common Stock, par value
$0.01 per share, outstanding.

 

  2.2 Records and Reporting. PG shall keep and maintain written records
pertaining to its activities to market, promote and sell the eMerge Products
during the Term. Such records will be recorded in sufficient detail to permit
eMerge to confirm the accuracy of each Milestone Event.

 

  2.3 Exception. Notwithstanding any provision to the contrary in this
Agreement, including Section 2 hereof, under no circumstances shall eMerge be
required to issue those shares of eMerge Common Stock set forth in Section 2.1
upon the completion of any Milestone Event to the extent that following such
issuance, the Subscriber would, individually or as part of a “group” (as such
term is used in Section 13(d) of the Exchange Act), directly or indirectly own
20% or more of the outstanding eMerge Common Stock or 20% or more of the voting
power outstanding, in either case without prior stockholder approval.

 

3. Charges Applicable to PG Customers.

 

  3.1 The eMerge Products. PG customers purchasing the eMerge Products as a
result of PG’s sales and promotion efforts, as described herein, excluding
eMerge customers existing prior to the Effective Date, will be charged the rates
outlined in Exhibit C attached hereto (the “Pricing Schedule”).

 

Page 2



--------------------------------------------------------------------------------

  3.2 Adjustment. Notwithstanding the foregoing, eMerge shall have the right to
adjust, at any time and in its sole discretion, the pricing terms, including the
charges set forth in Section 3.1, applicable to the eMerge Products or any other
products and services.

 

4. Relationship Between the Parties. The parties agree and acknowledge that the
relationship of the parties is in the nature of an independent contractor. This
Agreement shall not be deemed to create a partnership or joint venture and
neither party shall be deemed to be the other party’s agent, partner, employee
or representative and under no circumstances shall any of the employees of one
party be deemed the employees of the other for any purpose. This Agreement shall
not be construed as authority for either party to act for the other party in any
agency or other capacity or to make commitments of any kind for the account of,
or on behalf of, the other party, except to the extent, and for the purposes,
expressly provided for and set forth herein.

 

5. Expenses. Each party shall bear in entirety its own costs and expenses,
including all costs for marketing, promotion, advertising, promotional
materials, professional education, public relations, outside services and
expenses incurred by a party which relate directly to this Agreement and other
activities related to this Agreement.

 

6. Term and Termination.

 

  6.1 Initial Term and Renewal Terms. This Agreement shall commence on the
Effective Date and, unless earlier terminated or extended pursuant to this
Section 6, shall expire twenty-four (24) full calendar months after the
Effective Date (including any renewals, the “Term”). This Agreement will
automatically renew for successive one (1) year terms unless either party
provides written notice to the other party of its intention not to renew at
least sixty (60) days prior to the expiration of the then-current term.

 

  6.2 Termination for Cause.

 

  a. Either party may terminate this Agreement upon written notice to the other
party if the other party materially breaches any of the provisions of this
Agreement and fails to cure such breach within thirty (30) days following
written notice from the non-breaching party specifying the breach.

 

  b. Either party may terminate this Agreement upon written notice to the other,
if such other party is or becomes insolvent, appoints a receiver or trustee over
itself or its assets, or if any petition, proceeding or other action under any
bankruptcy laws is filed by such other party, and not dismissed or otherwise
favorably resolved within sixty (60) days.

 

  6.3 Termination for Convenience. Either party may, at its sole discretion and
without prejudice to any other right or remedy, terminate this Agreement for
convenience, effective thirty (30) days following written notice to the other
party; provided, however, that the termination right granted in this Section 6.3
may only be exercised upon the completion of all Milestone Events set forth in
Section 2.1 above.

 

Page 3



--------------------------------------------------------------------------------

  6.4 Termination of Rights. Upon termination or expiration of this Agreement,
all rights granted and appointments made hereunder shall cease and be of no
further force or effect, and PG shall have no further right to market, promote
or sell the eMerge Products.

 

  6.5 Survival. The termination of this Agreement shall not relieve either party
of any obligation or liability accrued prior to termination. Additionally, the
following provisions shall survive any termination, expiration, or cancellation
of this Agreement: Sections 1.3, 3.2, 7, 9, 10, 11, 12, 13.2, 13.5 and 13.6.

 

7. Intellectual Property. The parties acknowledge and agree that (i) all
intellectual property in any eMerge Products, software, systems and
documentation and other preexisting Materials of eMerge (collectively, the
“eMerge Property”), as between eMerge and PG, shall be the property of eMerge;
(ii) all intellectual property in any PG products, software, systems and
documentation and other preexisting Materials of PG (collectively, the “PG
Property”), as between PG and eMerge, shall be the property of PG; (iii) any
intellectual property in any improvement, modification, derivation, revision,
condensation, transformation, expansion or adaptation of any eMerge Property,
which may be developed by eMerge in the course of this Agreement, whether alone
or jointly with PG (collectively, an “eMerge Work”), as between eMerge and PG,
shall be the property of eMerge; (iv) any intellectual property in any
improvement, modification, derivation, revision, condensation, transformation,
expansion or adaptation of any PG Property, which may be developed by PG in the
course of this Agreement, whether alone or jointly with eMerge (collectively, a
“PG Work”), as between PG and eMerge, shall be the property of PG; and (v) to
the extent the parties develop, individually or jointly, any intellectual
property in connection with PG’s marketing, promotion and selling efforts under
this Agreement that does not constitute an eMerge Work or a PG Work, the parties
shall agree as to the ownership of such intellectual property in a separate
agreement. “Materials” means literary works or other works of authorship, such
as software code (source and object code), software programs, program listings,
programming tools, methodology, user manuals, reports, drawings, and other
written documentation and machine-readable text and files.

 

8. eMerge Trademarks.

 

  8.1 License to Trademarks. eMerge grants to PG a limited, irrevocable,
non-exclusive right and license during the Term to reproduce the eMerge
trademarks as necessary for the sole purpose of allowing PG to market and
promote the eMerge Products, all in accordance with the terms of this Agreement
and eMerge’s policies regarding the reproduction of the trademarks. All use of
the trademarks shall be in accordance with eMerge’s specifications and shall
inure to the benefit of eMerge. Upon termination or expiration of this
Agreement, PG shall immediately cease its use and reproduction of the
trademarks. PG shall not take any action that may jeopardize eMerge’s
intellectual property rights or acquire any right in the trademarks.

 

  8.2 Trademark Notices. PG shall include a notice in the following form on any
brochures, documentation, web pages, screen displays, or other materials that
promote or market the eMerge Products or any PG product or services that
incorporates or utilizes the eMerge Products in which any eMerge trademark is
displayed: “[Insert Trademark] is a trademark of eMerge Interactive, Inc.”

 

Page 4



--------------------------------------------------------------------------------

9. Confidentiality.

 

  9.1 Confidential Information. “Confidential Information” means all information
related to the business of the disclosing party that would reasonably be
considered proprietary or confidential, including, but not limited to, the
object code and source code of the software, system architecture, documentation,
trade secrets, algorithms, pricing information, business methods, business and
technical plans, research and test results, including the results of any
performance or benchmark tests or evaluation of systems, employee lists and
data, customer lists and data, financial information, technical information,
business plans, organization plans, and internal policies.

 

  9.2 Exclusions. Confidential Information does not include information that the
receiving party can demonstrate through written documentation (i) is or becomes
publicly available through no act or omission of the receiving party; (ii) the
disclosing party discloses to a third party without restriction on further
disclosure; (iii) is rightfully disclosed to the receiving party by a third
party without restriction on disclosure; (iv) is independently developed by the
receiving party without access to the disclosing party’s Confidential
Information; or (v) is previously known to the receiving party without
nondisclosure obligations.

 

  9.3 Nondisclosure. Each party agrees that it will not disclose to any third
party any Confidential Information belonging to the other party without the
other party’s prior written consent. Each party agrees that it will not use the
Confidential Information of the other party except as authorized in this
Agreement. Each party further agrees that it will maintain the confidentiality
of all Confidential Information of the other party and prevent the unauthorized
disclosure or use of any Confidential Information by its clients, customers,
employees, subcontractors, representatives or any other persons. In no event
shall any party use less care to maintain the Confidential Information of the
other party than it uses to maintain the confidentiality of its own similar
non-public information. Each party further agrees to notify the other in writing
of any misuse or misappropriation of the other party’s Confidential Information
that may come to its attention. Upon termination of this Agreement or at any
time upon request by the owner thereof, and except as otherwise specifically
stated herein, the recipient shall return all Confidential Information of the
other party in its possession or control.

 

  9.4 Required Disclosure. Notwithstanding the provisions of this Section 9,
eMerge may disclose any Confidential Information if such disclosure is required
under applicable law or regulation, the rules of the New York Stock Exchange or
pursuant to the terms of a valid, effective subpoena or order issued by a court
or governmental agency of competent jurisdiction.

 

  9.5 Inside Information. PG hereby acknowledges that it is aware, and that PG
will advise its representatives who receive the Confidential Information, that
the United States securities laws prohibit any person who has material,
nonpublic information concerning the matters which are the subject of this

 

Page 5



--------------------------------------------------------------------------------

Agreement from purchasing or selling securities of eMerge and from communicating
such information to any other person under circumstances in which it is
reasonably foreseeable that such person (including any of PG’s representatives)
is likely to purchase or sell such securities.

 

10. Representations and Warranties.

 

  10.1 eMerge Disclaimer of Warranties. EXCEPT FOR ANY EXPRESS WARRANTIES MADE
IN THIS SECTION 10, EMERGE MAKES NO WARRANTIES WHATSOEVER, EITHER EXPRESS OR
IMPLIED, WITH REGARD TO THE EMERGE PRODUCTS, SYSTEMS, SOFTWARE, DOCUMENTATION OR
ANY SERVICES COVERED BY THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. EMERGE DOES NOT WARRANT, GUARANTEE, OR MAKE ANY REPRESENTATIONS THAT
THE EMERGE PRODUCTS ARE ERROR-FREE OR REGARDING THE USE, OR THE RESULTS OF THE
USE, OF THE EMERGE PRODUCTS IN TERMS OF CORRECTNESS, ACCURACY, RELIABILITY OR
OTHERWISE.

 

  10.2 PG Disclaimer of Warranties. EXCEPT FOR ANY EXPRESS WARRANTIES MADE IN
THIS SECTION 10, PG MAKES NO WARRANTIES WHATSOEVER, EITHER EXPRESS OR IMPLIED,
WITH REGARD TO THE SERVICES COVERED BY THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, ANY WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

11. Limitation of Liability.

 

  11.1 Exclusion of Liability. NEITHER PARTY WILL BE LIABLE, UNDER ANY CONTRACT,
WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY, FOR ANY SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES INCLUDING, BUT NOT
LIMITED TO, LOSS OF OR DAMAGE TO DATA, LOSS OF ANTICIPATED REVENUE OR PROFITS,
WORK STOPPAGE OR IMPAIRMENT OF OTHER ASSETS, WHETHER OR NOT FORESEEABLE AND
WHETHER OR NOT THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN
NO EVENT SHALL EMERGE’S LIABILITY UNDER THIS AGREEMENT EXCEED AN AMOUNT EQUAL TO
THE VALUE, DETERMINED AS OF THE EFFECTIVE DATE, OF THE EMERGE COMMON STOCK
ACTUALLY ISSUED BY EMERGE TO PG UNDER THIS AGREEMENT.

 

12. Indemnification. Each party will defend, indemnify and hold harmless the
other party, its affiliates, and the respective current, future and former
officers, directors, employees, successors and assigns of each of the foregoing,
and each of the foregoing persons or entities (the “Indemnitees”) on demand,
from and against any and all claims, liabilities, fines, interest, costs,
expenses, damages and losses (“Indemnified Losses”) incurred by the Indemnitees
to the extent that such Indemnified Losses arise out of or are related to the
conduct, negligence, willful misconduct, misrepresentation, breach of warranty
or other breach of this Agreement on the part of the indemnifying party or any
of its current, future and former officers, directors, employees or other
agents.

 

Page 6



--------------------------------------------------------------------------------

13. General.

 

  13.1 Force Majeure. Neither eMerge nor PG shall be liable to the other for
delays in the performance of or completion of this Agreement, if such delay is
caused by riots, wars, terrorism, government regulations, fire, flood, or other
acts of God; provided, however, that the party whose performance is prevented
shall use reasonable diligent efforts to cure such failure and mitigate the
results of such failure.

 

  13.2 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
principles of choice of law (whether of the State of Florida or any other
jurisdiction) that would cause the application of the laws of any other
jurisdiction. The Uniform Computer Information Transactions Act as enacted in
any jurisdiction (“UCITA”) shall not apply to this Agreement or any performance
hereunder, and the parties expressly opt out of the applicability of UCITA to
this Agreement.

 

  13.3 Notices. All notices and correspondence relating to this Agreement shall
be considered effective five (5) days after delivery by registered or certified
mail with return receipt requested and correctly addressed to the parties as set
forth in this Agreement or at such other address as designated. Notices
delivered to eMerge shall be directed to the attention of the Corporate Legal
Administrator, eMerge Interactive, Inc., 10305 102nd Terrace, Sebastian, FL,
32958, and notices delivered to PG shall be directed to the attention of Jason
Anderson, Power Genetics Company, 416 Center Avenue, Holbrook, Nebraska 68948.

 

  13.4 Assignment. Neither Party may assign this Agreement without the prior
written consent of the other, which consent shall not be unreasonably withheld.
The assigning Party shall remain fully liable for and shall not be relieved from
the full performance of all obligations under this Agreement.

 

  13.5 Entire Agreement. This Agreement contains the full and final agreement
between the parties to this Agreement with respect to the subject matter of this
Agreement. This Agreement supersedes all prior negotiations, representations and
agreements, written or oral, regarding the subject matter hereof, and the
parties hereto shall not be bound by any terms, conditions, statements,
warranties or representations, oral or written, not contained in this Agreement.

 

  13.6 Severability. If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect to the fullest extent permitted by applicable law.

 

  13.7 Amendment and Waiver. Any waiver, amendment or modification of any
provision of this Agreement must be in writing. No waiver or consent shall
constitute a continuing waiver or consent or commit a party to provide a waiver
in the future except as specifically set forth in writing. The failure of either
party to exercise any right provided for by this Agreement shall not be deemed a
waiver of such right.

 

Page 7



--------------------------------------------------------------------------------

  13.8 Counterparts; Facsimiles. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. A facsimile copy of this Agreement,
including any and all signature pages, shall be deemed an original.

THIS SPACE INTENTIONALLY LEFT BLANK

 

Page 8



--------------------------------------------------------------------------------

WITNESS the signature of the duly-authorized representative of each party, as of
the Effective Date.

 

eMerge Interactive, Inc.     Power Genetics Company By:  

/s/ DAVID C. WARREN

      By:  

/s/ JASON ANDERSON

    (Signature)           (Signature) Name:  

David C. Warren

    Name:  

Jason Anderson

  (Print or Type)       (Print or Type) Title:  

President & CEO

    Title:  

Secretary

  (Print or Type)       (Print or Type) Date:   July 7, 2006     Date:   July 7,
2006

 

Page 9